DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,10,11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BOODAGHIANS et al. 2865710.
CLAIMS 1,10,11
	BOODAGHIANS et al. discloses an energy management system, comprising: a fuel cell configured to convert chemical energy into electric energy; at least one energy source providing electric energy; at least one electrical load;
an electric bus electrically coupled to the fuel cell, the at least one energy source, and the at least one electrical load; and
a controller configured to control the at least one electrical load such that a minimum load to the fuel cell is ensured (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2,4,5,9,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOODAGHIANS et al.2865710 in view of HIGDON 20100009220.
CLAIMS 2,12
	BOODAGHIANS et al. discloses the energy management system according to claim 1.
BOODAGHIANS et al. does not disclose wherein the controller is further configured to control the at least one electrical load such that at least one of:
an electric power provided by the fuel cell is constant, the electric power provided by the fuel cell is larger than a minimum power required by the at least one electrical load, or
the fuel cell runs at an optimal efficiency.
	HIGDON teaches [0036] As indicated by the arrow between operation 335 and operation 300 and the arrow between operation 370 and operation 340, the process can be continually repeated during operation of the fuel cell system. As a result, the power distribution 
	It would have been obvious to one having ordinary skill in the art to have configured the controller to control the at least one electrical load such that at least one of:
an electric power provided by the fuel cell is constant, the electric power provided by the fuel cell is larger than a minimum power required by the at least one electrical load, or
the fuel cell runs at an optimal efficiency.




	BOODAGHIANS et al. discloses the energy management system according to claim 1.
HIGDON  discloses wherein the controller is further configured to keep an electric power provided by the fuel cell constant over a time period, during which the fuel cell operates in a predetermined power regime, and

wherein the controller is configured to determine the predetermined power regime and controls the fuel cell accordingly [0037].
CLAIMS 5,13
	BOODAGHIANS et al. discloses the energy management system according to claim 1.
The above references do not disclose wherein the at least one electrical load comprises one or more of:
 an electrolyzer; 
a battery;
an electric motor mechanically coupled to a drive unit;
 an electric heater; and 
a payload,
HIGDON teaches wherein the controller is configured to operate an electrical load such that at least one of:
the minimum load to the fuel cell is ensured, the fuel cell outputs a constant electric power, the electric power provided by the fuel cell is larger than a minimal power required by the at least one electrical load, or
the fuel cell runs at an optimal efficiency [0036].

the minimum load to the fuel cell is ensured, the fuel cell outputs a constant electric power, the electric power provided by the fuel cell is larger than a minimal power required by the at least one electrical load, or
the fuel cell runs at an optimal efficiency.

CLAIM 9
	BOODAGHIANS et al. discloses the energy management system according to claim 1.
HIGDON teaches a fuel cell load controller comprising: a plurality of fuel cells configured to convert chemical energy into electric energy,
wherein one or more of the plurality of fuel cells is a multi-sector fuel cell, wherein each sector of the fuel cell can be operated individually, and wherein the controller is configured to control at least one of each of the plurality of fuel cells or each of the sectors of the one or more fuel cells such that at least one of:
the minimum load to at least one of each of the plurality of fuel cells or fuel cell sectors is ensured,
at least one of the plurality of fuel cells or one or more of the fuel cell sectors output a constant electric power,
the electric power provided by at least one of the plurality of fuel cells or one or more of the fuel cell sectors is larger than a minimal power required by the at least one electrical load, or
at least one of the plurality of fuel cells or one or more of the fuel cell sectors run at an optimal efficiency [0036,0037].

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOODAGHIANS et al.2865710 in view of BAILEY et al. WO2016178054A1
CLAIM 3
	BOODAGHIANS et al. discloses the energy management system according to claim 1.
BOODAGIANS et al. does not disclose wherein at least one of:

the controller is configured to activate or deactivate the at least one electrical load in dependence on an electric power provided by the at least one energy source, or

the energy management system comprises a plurality of electrical loads, and the controller is further configured to activate or deactivate a subset of the plurality of electrical loads in dependence on the electric power consumed by nonsubset electrical loads of the plurality of electrical loads.
	BAILEY et al. teaches a system and method for electric power distribution and load leveling on aircrafts (abstract).
	It would have been obvious to one having ordinary skill in the art to have configured a controller to activate or deactivate the at least one electrical load in dependence on an electric power provided by the at least one energy source, or

the energy management system comprises a plurality of electrical loads, and the controller is further configured to activate or deactivate a subset of the plurality of electrical loads in dependence on the electric power consumed by nonsubset electrical loads of the plurality of electrical loads to regulate the load current of a fuel.


Allowable Subject Matter
Claims 6,7,8,14,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 22, 2021